Citation Nr: 0826384	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-10 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
post-traumatic stress disorder (PTSD).

2.	Entitlement to service connection for PTSD.

3.	Entitlement to service connection for obesity, including 
as secondary to PTSD.

4.	Entitlement to service connection for a lung disability.

5.	Entitlement to service connection for coronary artery 
disease and heart attack.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1972.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in New York, New 
York. In a May 2004 rating decision, the RO denied a petition 
to reopen a claim of service connection for PTSD. Through a 
September 2006 decision, the RO denied entitlement to service 
connection for the remaining claimed disorders. In December 
2005, the veteran and his spouse testified at a hearing 
before RO personnel. 

The Board must undertake a de novo review of the petition to 
reopen the claim of service connection for PTSD, 
notwithstanding the RO's statement in its February 2006 
Statement of the Case (SOC) that the claim was being reopened 
and denied on the merits. See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

The Board has also amended the claim of service connection 
for obesity to reflect the veteran's contention that this 
disorder developed secondarily to PTSD, as well as based on a 
direct relationship to an incident of his service. 

While the appeal was pending, the RO's February 2006 rating 
decision granted the veteran's claims of service connection 
for dermatophytosis, and residuals of skin cancer, in 
response to his May 2005 Notice of Disagreement (NOD) as to 
these claims. He did not appeal the initial rating or 
effective date assigned, and the claims have been resolved. 
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).
    
The Board is deciding the veteran's petition to reopen, as 
well as claims of service connection for PTSD and for obesity 
on the merits. The additional claims pertaining to a lung 
disability and coronary artery disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. 

Through correspondence dated in April 2004, the veteran has 
also raised the issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU). This matter is not presently before the Board for 
appellate review,             and it must be referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.	In February 1998 rating decision, the RO denied the 
veteran's original claim of entitlement to service connection 
for PTSD. The veteran did not appeal from that determination.

2.	Since the issuance of February 1998 rating decision 
additional evidence has been received which was not 
previously of record, and relates to an unestablished fact 
necessary to substantiate the veteran's claim.

3.	The preponderance of the competent evidence weighs 
against the finding of a current diagnosis of PTSD.

4. Obesity is a congenital or developmental abnormality which 
may not be recognized as a disability for VA compensation 
purposes. 




CONCLUSIONS OF LAW

1.	The February 1998 rating decision that denied entitlement 
to service connection for PTSD is final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R.               § 3.104(a) 
(2007).

2.	New and material evidence has been received to reopen the 
previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).

3.	The criteria for a grant of service connection for PTSD are 
not approximated.    38 U.S.C.A.§§ 1110, 5103, 5103A, 5107(b) 
(West 2002 &  Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2007).

4.	A grant of service connection for obesity, including as 
secondary to PTSD is not available under the law. 38 
U.S.C.A.§§ 1110, 5103, 5103A, 5107(b) (West 2002 &  Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), prescribes several requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini 
II").  

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions      are effective as of May 30, 
2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008).             
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a NOD or 
when, as a matter of law, entitlement to the benefit claimed 
cannot be established. VA may continue to have an obligation 
to provide adequate 38 U.S.C.A. § 5103(a) notice despite 
receipt of an NOD if the claim was denied  and compliant 
notice was not previously provided. See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34           (Fed. Cir. 
2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The veteran has been appropriately notified of what evidence 
would substantiate  the claims being decided herein through 
correspondence dated between        November 2002 and January 
2007 that addressed each element of satisfactory notice set 
forth under the Pelegrini II decision. The February 2006 
Statement of the Case (SOC) pertaining to PTSD, and March 
2007 SOC as to the claimed disorder of obesity, provided 
explanation of the applicable criteria to establish these 
claims for service connection. The VCAA notice letter further 
explained the joint obligation between VA and the veteran 
himself to obtain pertinent evidence and information, 
including that VA would undertake reasonable measures to 
assist in obtaining further VA medical records, private 
treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, while there is no indication of notification 
concerning both the disability rating and effective date 
elements of a pending claim for benefits consistent with the 
holding in the Dingess/Hartman decision, as the underlying 
claims for service connection are being denied on the merits, 
the absence of detailed notice on this subject had no 
prejudicial effect upon adjudicating the appeal. See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction (AOJ, i.e., RO), the Board 
must consider whether the veteran has been prejudiced).   

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court set 
forth additional criteria as to the content of the notice to 
be provided  in connection with a petition to reopen, 
essentially requiring that VA provide a comprehensive 
definition of "new and material" evidence. In carrying out 
this notice obligation, VA must consider the basis for the 
previous denial and then provide an explanation of what 
evidence would be needed to substantiate the element(s) found 
insufficient in the previous denial. Given that the veteran's 
claim for service connection for PTSD is being reopened, the 
lack of particularized notice on this subject would not 
detrimentally impact adjudication of this case. Bernard, 4 
Vet. App. at 394. In any event, the October 2002 notice 
letter and February 2006 SOC effectively provided notice as 
to the general requirements for reopening the claim under 
consideration.  

In addition, the relevant notice information must have been 
timely sent. The Court in Pelegrini II prescribed as the 
definition of timely notice the sequence of events in which 
VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1). In this instance,             the 
November 2002 and April 2004 notice letters preceded issuance 
of the             May 2004 rating decision denying service 
connection for PTSD, and thus comported with the standard for 
timely notice. Also, the July 2006 correspondence as for 
claimed obesity preceded the September 2006 rating decision 
on that claim. However, the January 2007 VCAA letter on this 
issue was not sent within this prescribed time period. This 
notwithstanding, the veteran has had an opportunity to 
respond to the most recent correspondence, and did not 
provide additional evidence or information in advance of the 
readjudication of the claim through a          September 2007 
supplemental SOC (SSOC). During this timeframe, further VA 
outpatient records have been obtained, along with responses 
from several private treatment providers concerning medical 
records inquiries. There is no indication of further 
available evidence or information that has not already been 
obtained.    Thus, notwithstanding any error in timing of 
notice, the veteran still has had              the full 
opportunity to participate in the adjudication of the claims. 
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007).                

The RO has also taken appropriate action to comply with the 
duty to assist                the veteran, including 
obtaining service treatment records, copies of service 
personnel records, VA medical records, and private 
physicians' records.              The veteran has been 
afforded a VA examination in connection with his claim for 
service connection for PTSD. See McClendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. 
App. 370 (2002) (Observing that under           38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran has provided in support of his claims several 
personal statements, accompanied by copies of photographic 
evidence, and additional private treatment records. He 
testified during a December 2005 hearing before a Hearing 
Officer at the RO. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits.

Analysis of the Claims

Petition to Reopen - Service Connection for PTSD

The RO considered and denied on the merits the veteran's 
original claim for  service connection for PTSD, through a 
February 1998 rating decision. As the basis for this 
decision, the RO indicated that the evidence of record did 
not establish a confirmed stressor from during service. The 
RO considered medical findings including an August 1997 VA 
examination indicating in part a diagnosis of PTSD. It was 
further indicated that the veteran had described several 
incidents as a security policeman during his service in 
Vietnam, which were not related to participation in combat 
and that had not yet been independently verified by any 
source. This was determined in accordance with review of 
service treatment history, personnel records, the response 
from the U. S. Armed Services Center for Unit Records Center 
Research (USASCRUR) (since renamed the U. S. Army and Joint 
Services Records Research Center (JSRRC)), VA outpatient 
evaluation and examination history, and the veteran's own 
statements as to in-service events. 

The veteran was notified of that determination later that 
month. He initially filed a timely notice of disagreement 
with the RO's decision, resulting in issuance of an April 
1999 Statement of the Case on the matter. He did not file a 
substantive appeal in response, however, and therefore the 
February 1998 rating decision became final and binding on the 
merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.202. 

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of           the 
claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a);        Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

Following the issuance of the RO's final February 1998 rating 
decision, there are several additional items of evidence 
which have been obtained and associated with the file, to 
particularly include the veteran's December 2005 hearing 
testimony and copies of photographs he has provided from 
during service. 

In describing the in-service stressors pertaining to his 
claim the veteran has provided hearing testimony identifying 
incidents similar to those alleged in connection with the 
previous decision, though in a further degree of detail and 
comprehensiveness as to these events. The events alleged are 
of two rocket and mortar attacks on the base where he was 
stationed, and incidents in which he had witnessed the death 
of or serious injury to civilians during his service in 
Vietnam. In addition, the photographs he has provided are of 
various individuals with whom he states he served and 
locations of alleged events. They are accompanied by 
explanation of how these photographs depict or related to the 
purported stressful events. The veteran has been consistent 
in providing his account of the claimed incidents, even while 
there is no means to objectively confirm that the photographs 
indeed directly correspond to such events. At the present 
stage of inquiry into whether to reopen his claim however, 
the credibility of evidence submitted in connection with this 
matter is to be presumed. See Justus, 3 Vet. App. at 513.

Taking into account both the veteran's December 2005 
testimony and the accompanying photographs corresponding to 
the incidents described, there is now evidence which presents 
at least a reasonable possibility of substantiating the 
unestablished elements of the independent corroboration of a 
claimed stressor. Accordingly, new and material evidence has 
been received that warrants reopening the claim for service 
connection for PTSD, and reconsideration of the underlying 
claim below on the merits. See 38 C.F.R. § 3.156(a); Hickson 
v. West, 11 Vet. App. 374, 378 (1998).

Service Connection for PTSD

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during active duty service. 
38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303(a) (2007).

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. 
38 C.F.R. § 3.304(f) (2007).                  A diagnosis of 
PTSD must be established in accordance with 38 C.F.R. § 
4.125(a), which provides that all psychiatric diagnoses must 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV). 38 C.F.R. § 3.304(f) (2007).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records. See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997). If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."                
See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.304(d) (2007); Dizoglio v. Brown, 9 Vet. App. 163, 164 
(1996); Zarycki v. Brown,              6 Vet. App. 91, 98 
(1993).

If, however, the veteran's stressor is unrelated to 
participation in combat, then      his lay testimony, in and 
of itself, is insufficient to establish the occurrence of the 
alleged stressor. Instead, the record must contain credible 
supporting information from an independent source that 
corroborates his testimony or statements, such as service 
records. See Cohen, 10 Vet. App. at 146-47. See also Moreau 
v. Brown,        9 Vet. App. 389, 394-95 (1996). The 
available sources for corroboration of a claimed stressor are 
not necessarily limited to service records, but may also 
include other sources of evidence such as lay statements from 
third-party individuals.      See Cohen, 10 Vet. App. at 143.

Credible supporting evidence of the occurrence of an in-
service stressor does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process." Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997). The Court similarly 
held in Pentecost v. Principi,   16 Vet. App. 124, 128-29 
(2002) that while the veteran's unit records did not 
specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks."

The regulatory requirements to establish service connection 
initially necessitate there is competent medical evidence of 
the claimed disability. This is generally      the first 
essential criterion of a valid service connection claim. 
Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). The medical 
evidence in this case as a result would first need to 
demonstrate a confirmed diagnosis of PTSD to establish the 
veteran's claim.

The relevant medical findings have been considered as to the 
appropriate diagnosis.           These include VA outpatient 
records indicating the veteran was receiving evaluation for 
what was found to be PTSD, described in an October 2002 
psychiatrist's report. Also indicated were diagnoses of 
alcohol dependence               (in remission), and status-
post cerebral drainage surgery due to abscess in 1993,  and a 
seizure disorder related to that medical history. Subsequent 
outpatient reports list PTSD as part of the ongoing overall 
medical assessment, and the veteran received counseling from 
a Vet Center facility for PTSD and related symptoms between 
October 2002 and November 2004. 

The VA mental health compensation and examination dated from 
August 1997, indicated a diagnosis substantially similar as 
noted by the 2002 VA treatment provider consisting of PTSD, 
cognitive disorder and seizures secondary to cerebral abscess 
draining in 1993, and a history of alcohol dependence. 
      
A further examination was conducted in December 2005 
pertaining to the veteran's claim, to clarify the medical 
diagnosis and likely etiology of disorders that were present. 
The VA examiner indicated review of the preceding August 1997 
examination and intervening treatment, and of reports of 
symptoms noted on various instances in service of 
hyperventilation, chest pains and anxiety. He further 
indicated private neurologists' reports of treatment for 
seizures and memory difficulties. An objective examination 
was performed. The examiner determined that the veteran's 
instances of memory difficulties, labile affect and mild 
disinhibition were best characterized as personality change 
due to seizure disorder and brain abscess. The primary 
psychiatric symptoms shown were considered the result of a 
nonservice-connected organic brain syndrome.                

It was indicated that the veteran's symptoms did not appear 
to meet the full        DSM-IV criteria for PTSD. According 
to the examiner, the symptoms of increased arousal were 
associated with the neurological condition. The veteran did 
report credible distressing memories of his service in 
Vietnam which had increased in frequency and intensity since 
his brain surgery. He did not report any remissions of 
anxiety and depression associated with his neurological 
condition.

The diagnosis was personality change due to seizure disorder 
and brain abscess. The examiner could not relate the current 
anxiety symptoms (for which varying diagnoses had been 
provided) to the hyperventilation, chest pains, and anxiety 
reported in service medical history without resort to 
speculation. The service records suggested that the veteran's 
in-service anxiety was related to gastrointestinal upset, and 
not to anxiety due to traumatic events.

Where as here, there are divergent medical opinions 
pertaining to the issue of medical diagnosis, it is the 
Board's responsibility to weigh the evidence and determine 
which source of evidence provides the most probative 
assessment.  
See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); 
Evans v. West,              12 Vet. App. 22, 30 (1998). See 
also Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

Based upon the degree of detail provided in the December 2005 
examination report, the thoroughness of the rationale, and 
the fact that it represents the only opinion grounded in 
review of the documented medical history, including service 
and       post-service treatment, this determination as to 
the correct diagnosis should be afforded substantial 
probative weight. While the prior August 1997 examination 
resulted in a contrasting finding, this assessment was 
conducted at the time of the previous denial and not 
contemporaneous with the current claim for reopened 
compensation filed in 2002. See e.g., McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007). It follows that the 
preponderance of the evidence rules out a confirmed medical 
diagnosis of PTSD. The relevant finings instead notes the 
absence of one or more criteria often associated with a 
diagnosis of PTSD. 
                          
As indicated above, evidence of the current claimed 
disability is required to establish service connection. 
Additional inquiry is not necessary into whether there is a 
verified stressor at this point since a diagnosis of PTSD has 
not been confirmed.
The veteran's own assertions have also been taken into 
account in resolving this claim; however, as he is a 
layperson without a medical background, his statements cannot 
support a claimed diagnosis without consistent medical 
evidence. See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the claim for service connection for PTSD 
is being denied. 
Since the preponderance of the evidence is unfavorable, the 
benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. See also  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Service Connection for Obesity

As previously mentioned, service connection may be granted 
for any current disability that is the result of a disease 
contracted or an injury sustained while on active duty 
service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).                          
 
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).                 A 
claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Obesity is not, in and of itself, a disorder which is subject 
to a grant of service connection, as it has not been shown to 
result in a separate disability. By "disability" is 
generally meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). 

However, the requirement of a "current disability" is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim" and "a claimant may be granted 
service connection even though the disability resolves prior 
to (VA's) adjudication of the claim." McClain v. Nicholson, 
21 Vet. App. 319 at 321 (2007).  If a claimant is diagnosed 
with a disability, and the severity of that disorder lessens 
so that it no longer impairs the claimant, a grant of service 
connection may be nonetheless appropriate if it is otherwise 
found to be linked by competent evidence or applicable 
presumption to some incident of military service. The 
question of its severity is one of rating, not of service 
connection.   Ferenc v. Nicholson, 20 Vet. app. 58 (2006) 
(Discussing the distinction in the terms "compensation," 
"rating," and "service connection" as although related, 
each having a distinct meaning as specified by Congress). 
See also e.g.,  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).

Since the objective medical evidence demonstrates that the 
disorder claimed of obesity primarily is not other than a 
developmental or congenital manifestation,  i.e., not 
recognized as disabling for VA purposes, and further has not 
originated proximately due to a claimed service-connected 
disability, the claim must be denied.


ORDER

The petition to reopen the claim for service connection for 
PTSD is granted. To this extent only, the claim is granted. 

Service connection for PTSD, on the merits, is denied.

Service connection for obesity is denied.





REMAND

The additional claims on appeal for service connection are 
being remanded in order to obtain pertinent private treatment 
reports and records from the Social Security Administration, 
and to arrange for a VA examination pertaining to the claimed 
cardiovascular disability.

The duty to notify and assist the claimant necessitates that 
reasonable measures are undertaken to assist in obtaining 
relevant records of private medical treatment.    See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(1) (2007). Through a VA Form 21-4142 (medical 
authorization and release form) provided in July 2007, the 
veteran stated there were pertinent treatment records for 
claimed heart and lung disabilities dated from 1971 to 1977 
on file with a private health insurance plan. The RO inquired 
for the records sought with insurer.              A response 
was received the following month that in order to proceed 
with the records request, further identification information 
was needed to consist of a "subscriber certificate number, 
or copy of the [patient identification] card."          
There is no indication of subsequent communication between 
the RO and the veteran to obtain this information from him 
however, to permit a further records search. This measure 
should be completed and a supplemental inquiry made to 
attempt to obtain the requested treatment records. 

There is also of record a June 2004 record from a computer 
database indicating that the veteran had been awarded 
disability benefits from the Social Security Administration 
(SSA) effective from August 30, 1994. The specific medical 
disorders underlying that determination were not stated. A 
contemporaneous October 1994 neurosurgical evaluation report 
indicated that one of the underlying reasons for the award of 
benefits was the occurrence of seizures and other 
neurological symptoms following a procedure the preceding 
year to treat an abscess of the brain. That notwithstanding, 
a copy of all administrative decisions issued by the SSA, and 
the medical records in support of that determination may 
contain findings immediately relevant to the instant case. 
Consequently, these records should be acquired and associated 
with the claims file. Murincsak v. Derwinski,           2 
Vet. App. 363 (1992). See also 38 C.F.R. § 3.159(c)(2) 
(2007).   
The record further indicates that a VA medical examination is 
warranted to resolve the claim for service connection for a 
cardiovascular disorder. A January 1998 chest x-ray report at 
a private hospital revealed the heart was mildly enlarged, 
and stated a conclusion of mild congestive heart failure. VA 
outpatient records from July 2003 state ongoing assessments 
of hypertension and hyperlipidemia. A June 2003 VA myocardial 
perfusion study the veteran underwent after an abnormal EKG 
had shown inferior and inferoseptal infarct with a moderate 
amount of peri-infarct ischemia, and abnormal inferior wall 
motion. The report of an August 2006 VA myocardial perfusion 
study revealed no evidence of these problems, but did 
indicate a continued diminished left ventricular ejection 
fraction. A contemporaneous stress test revealed on old 
myocardial infarction. 

Service treatment history meanwhile reflects that beginning 
in January 1972 the veteran sought evaluation for reported 
continuous occurrence of pericardial pains, worsening on 
elevation of the arms. His April 1972 separation physical 
further indicates shortness of breath, and musculoskeletal 
pain in the chest that had resolved without recurrence. In 
May 1972, while still serving on active duty he again sought 
treatment for chest pains, aggravated by inspiration. The 
evaluating physician then attributed these symptoms to 
anxiety. The veteran further alleges         in connection 
with the instant claim that the symptoms during service 
eventually worsened and were the initial signs of later 
diagnosed cardiovascular disorders. 

Based upon the above there is evidence of present diagnosis, 
and service medical reports and lay evidence indicating these 
diagnosed disorders may be associated with an incident of 
service. Thus, a medical examination should be arranged to 
determine whether the veteran has a cardiovascular disability 
that is casually related to his service. See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim).   
 
As a final matter for consideration, as indicated, the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) held 
that the VCAA notice requirements of    38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim, consisting of: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability;            
(4) degree of disability; and (5) effective date of the 
disability. Hence, upon receipt of an application for service 
connection VA is required to provide notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. On remand, the 
veteran should be provided a supplemental notice letter 
addressing these downstream elements of his claims.

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO/AMC should send the veteran a 
supplemental notice letter in accordance 
with the 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2007); 38 CFR § 3.159(b)(1) (2007), 
that comports with the holding in 
Dingess/Hartman v. Nicholson in that he is 
provided notice of the information or 
evidence needed to establish downstream 
initial rating and effective date elements 
of his claims for service connection.

2.	The RO/AMC should contact the veteran 
and inform him of the response received 
from the recent records inquiry with Group 
Health Incorporated of New York,         
in that the insurance provider responded 
that it required further information -- 
specifically, the "subscriber certificate 
number, or copy of the [patient's] ID 
card." Request that the veteran complete 
another VA Form           21-4142 
providing this identifying information in 
support of another records inquiry.

If the request for records from this 
medical provider is unsuccessful, make all 
reasonable follow-up attempts. Also, if it 
is determined these records cannot be 
obtained or the further efforts to obtain 
them would clearly be futile, notify the 
veteran of this in accordance with            
38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 
3.159(e).
3.	Then contact the Social Security 
Administration and request copies of any 
administrative decision(s) on a claim for 
benefits with that agency, along with all 
medical records underlying that 
determination. In requesting these 
records, the RO/AMC should follow the 
current procedures of 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.                           
All records/responses received should be 
associated with the claims file.

4.	Then schedule the veteran for a VA 
examination with a cardiologist. The 
purpose of the examination is to determine 
whether the veteran has a current 
cardiovascular disability, including 
coronary artery disease and a myocardial 
infarction, that was incurred in, or 
caused or aggravated by any incident of 
active service from September 1968 to June 
1972.

The following considerations will govern 
the examination:

a.	The claims folder, including all medical 
records obtained and a copy of this remand, will 
be reviewed by the examiner. In addition to the 
specific directive of addressing the evidence of 
record as noted below, the examiner must 
acknowledge receipt and review of the claims 
folder, the medical records obtained and a copy 
of this remand.

b.	All indicated tests and studies must be 
performed, and any indicated consultations must 
be scheduled. 

c.	In all conclusions, the examiner must identify 
and explain the medical basis or bases, with 
identification of the evidence of record. In 
particular, the examiner should indicate 
initially a comprehensive diagnosis as to all 
current cardiovascular disabilities which the 
veteran experiences, including and not limited 
to previously diagnosed cardiovascular disease,              
old myocardial infarction, and hypertension. The 
examiner must then indicate whether those 
instances of shortness and of breath and 
pericardial pain that were noted in service upon 
treatment records dated in January and May 1972, 
and again through a notation on the veteran's 
separation physical, had any objective causal 
association or correlation with a current 
diagnosed cardiovascular disability. 

The examiner must state the medical basis 
or bases for this opinion. If the examiner 
is unable to render an opinion without 
resort to speculation, he or she should so 
state. 

5.	When the actions requested have been completed, 
undertake any other indicated development, if deemed 
by the RO/AMC to be appropriate under the law. Then 
readjudicate the issues of entitlement to service 
connection for a lung disability, and a coronary 
artery disease and      heart attack

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. If the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2 (If the findings on an examination report are incomplete, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). If the benefits sought 
on appeal are not granted to the veteran's satisfaction, he 
and his representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claims. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.              38 C.F.R. §§ 3.158, 3.655 
(2007). In the event that the veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address. It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



	(CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


 Department of Veterans Affairs


